By the Court.

-The foundation of the appeal is the judgment rendered by the county court, in overruling the exceptions taken by the plaintiff's. This is the error he complains of, and the one for which he seeks a remedy, in moving the cause up. The obvious, and the natural course therefore, is, for the superior court to examine in the first place, whether those exceptions are well founded, and consequently, whether the county court did right in overruling them.—Though this is the point where they ought to begin, in the further progress of the cause, yet we cannot undertake to say, that it is the one where they ought to stop; for the justice of the cause may require that they should proceed, and give such judgment as the county court ought to have given, in the event of the cause having remained there. We say, " may require,” because it would be equally impossible, and improper, to prescribe any rule for their ulterior decision.